UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1233


AKWASI ACHEAMPONG, a/k/a Charles Boateng,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 20, 2018                                 Decided: October 15, 2018


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Mariam Masumi Daud, JOHNSON & MASUMI, P.C., Vienna, Virginia, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Terri J. Scadron, Assistant Director,
Lisa Morinelli, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Akwasi Acheampong, a native and citizen of Ghana, petitions for review of an

order of the Board of Immigration Appeals denying his motion to reconsider the agency’s

previous denial of his motion to reopen sua sponte. We have reviewed the administrative

record and Acheampong’s claims and conclude that we lack jurisdiction to review how

the agency exercises its sua sponte discretion. See Lawrence v. Lynch, 826 F.3d 198,

206-07 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009). We

accordingly dismiss the petition for review for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                            2